Case: 3:20-cv-00224-NBB-RP Doc #: 68-15 Filed: 02/02/21 1 of 3 PagelD #: 1425

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JOHN RASH PLAINTIFF
VS. CIVIL ACTION NO.: 3:20-CV-224-NBB-RP
LAFAYETTE COUNTY, MISSISSIPPI DEFENDANT

 

AFFIDAVIT OF LISA CARWYLE

 

I, Lisa Carwyle, being of age and sound mind, do hereby state the following matters of which I

have personal knowledge, after having been placed under oath :

1. I am currently employed as the Lafayette County, Mississippi County Administrator. 1
have held that position since January 2016. In that capacity, I function as the chief operating
officer of all official daily operation of Lafayette County government. I am appointed to this

position by the Lafayette County Board of Supervisors.

2. As part of my duties, I oversee and manage the facilities owned and operated by
Lafayette County. In that regard, I have been delegated the responsibility of implementing and
administering the County’s Facility Use Policy which controls and limits the uses of certain
County owned facilities by certain groups. With certain exceptions, the Policy generally requires
individuals and groups to obtain a permit for the types of proposed uses allowed under the

Policy,

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-15 Filed: 02/02/21 2 of 3 PagelD #: 1426

3, The Policy’s restrictions and permitting requirements do not apply to the use of the
sidewalks which are located on the outer perimeter of the Circuit Courthouse grounds.
Individuals and groups are free to use these sidewalks for any use, including demonstrations and
protests, as long as the sidewalks are not blocked or the use of the areas by other pedestrians is
not impeded, Also, the Policy does not require a permit for use of the area immediately in front
of the confederate memorial which is located outside the perimeter fence at the south entrance of
the Circuit Courthouse as long as no more than four individuals are in this area.

4, Based on my personal observations, individuals and groups used the Courthouse
perimeter sidewalks and the area immediately in front of the confederate monument on an almost
daily basis from early June to October, 2020. These uses, in the form of protests and
demonstrations, did not, and do not, require a permit.

3, The County decided to relax its permit requirements and allow for unpermitted use of the
Courthouse grounds, including the area in front of the confederate memorial, was based on the
finding that five or more individuals in these areas, due to the limited space and configuration of
the area, would impede access to and from the Circuit Courthouse, and the use of the public
sidewalks, Also, groups of five or more would potentially interfere with court operations and
therefore the permitting process would enable coordination with the court’s activities and the
imposition of time, place and manner restrictions.

6, Regarding the permit request submitted by John Rash on July 14, 2020, I was never
informed, nor was I otherwise aware, of the content of the proposed art projection intended for
August 8, 2020 prior to my decision to deny the permit based on the “dusk to dawn” restriction.

Also, John Rash bas not submitted a request for a permit to use any County facility, nor has he
Case: 3:20-cv-00224-NBB-RP Doc #: 68-15 Filed: 02/02/21 3 of 3 PagelD #: 1427

made any inquiry with me regarding any use, since August 8, 2020 to the present.

I declare the foregoing to the best. of my personal knowledge and belief, this the z day of

February, 2021.

  

 

LISACARWYLE “@

STATE OF MISSISSIPPI

COUNTY OF LAFAYETTE

Personally appeared before me, the undersigned authority in and for the jurisdiction
aforesaid, the within named LISA CARWYLE who, after being’ placed under oath, stated the
foregoing on the day and year therein mentioned as and for her voluntary act and deed.

SWORN TO AND SUBSCRIBED BEFORE ME, this the And day of felprdey 2021,

C Vrs Wao
a 0

NOTARY PUBLIC

My Commission Expires: 1 | a jaay

 

 

 
